United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2026
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                Ronnie B. Brim

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                         Submitted: January 12, 2015
                           Filed: March 18, 2015
                               [Unpublished]
                               ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Ronnie Brim appeals the district court's1 sentence of 70 months' imprisonment,
which the court imposed after he pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g) and 924(a). We affirm.

                                   I. Background
       Brim, while attending a trade school, attempted to enter the school with a gun
in his backpack. Upon discovery, Brim fled from the scene. Brim hid in his
girlfriend's apartment and directed his girlfriend to lie about his whereabouts to law
enforcement officers when they came to her apartment to look for him. When Brim
observed a police surveillance team outside of his girlfriend's apartment, he made two
emergency calls to 911 from his cell phone falsely reporting shootings nearby in an
effort to get the surveillance team to leave their post and investigate the phony
shootings. Police eventually arrested Brim when his girlfriend revealed his presence
to law enforcement and allowed them to search her apartment.

       At Brim's sentencing hearing, the court considered the instant offense but also
took into account the extensive family support that Brim had, noting the many people
that were in the courtroom to support Brim in person and the many letters submitted
on his behalf. However, the court also placed much weight on Brim's extensive
criminal history, which included the serious offense of assaulting a police officer. At
the time of the hearing, Brim was still serving a parole sentence for that assault. The
presentence investigation report calculated Brim's Guidelines range to be 46 to 57
months. In announcing its sentence, the court varied upward to 70 months because
the court determined that "the guidelines don't adequately capture this behavior . . .
with all your criminal history."




      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.

                                         -2-
                                       II. Discussion
        Brim's sole argument on appeal is that his sentence is substantively
unreasonable because the court gave too much weight to his criminal history and not
enough weight to mitigating factors such as his family support and his efforts to get
an education. We review the reasonableness of a district court's sentence for abuse
of discretion. United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012). District
courts are permitted to "assign some factors greater weight than others in determining
an appropriate sentence." United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009)
(citing Gall v. United States, 552 U.S. 38, 51 (2007)). Thus, "[j]ust because we 'might
reasonably have concluded that a different sentence was appropriate is insufficient
to justify reversal of the district court.'" United States v. Boneshirt, 662 F.3d 509, 517
(8th Cir. 2011) (quoting Gall, 552 U.S. at 51). This makes it an "unusual case when
[the Eighth Circuit] reverse[s] a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable." United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (quotation omitted).

       Here, the district court considered the relevant factors contained in 18 U.S.C.
§ 3553(a) and acted within its discretion when assigning the factors their due weight.
On the instant record, the district court's assignment of more weight to Brim's
extensive criminal history—while noting the nature of his previous offenses—did not
constitute an abuse of discretion. Brim's sentence is not out of line with sentences
received by other defendants for similar offenses where the sentencing court
considered the defendant's extensive criminal history, the need to protect the public
from the defendant, and the need to provide adequate deterrence to the defendant.
See, e.g., David, 682 F.3d at 1077 (upholding a 72-month sentence for felon in
possession of a firearm that was an upward variance from the Guidelines range of 46
to 57 months); United States v. Gasaway, 684 F.3d 804, 806–07 (8th Cir. 2012)
(upholding a 65-month sentence for felon in possession of a firearm that was an
upward variance from the Guidelines range of 27 to 33 months); United States v.
Mangum, 625 F.3d 466, 470–71 (8th Cir. 2010) (upholding an 84-month sentence for

                                           -3-
felon in possession of a firearm that was an upward variance from the Guidelines
range of 57 to 71 months).

                                  III. Conclusion
      After careful review, the judgment is affirmed.
                       ______________________________




                                      -4-